Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed to  determining whether the following condition is satisfied: the current block is a non-boundary block not located at a boundary of the picture, and a multi-type tree depth (mttDepth) resulting from multi-type tree splitting of a quadtree leaf is greater than or equal to a sum of a maximum boundary multi-type partition depth (MaxMttDepth) and an offset (depthOffset) to the MaxMttDepth, wherein the depthOffset is initialized as 0 and incremented by 1 if, in the multi- type splitting of the quadtree leaf, a binary tree split is performed, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Lim (US 2021/0368172) in paragraph [0335-45] describes “[0335] (1) When a tree node block covers both of the lower boundary and the right boundary of an image, [0336] when a current block is a quadtree node block and has a size larger than the maximal allowed quadtree lead node size, the current block is split by the quadtree splitting, and [0337] otherwise, the current block is split by the horizontal binary tree splitting.” However, Lim does not disclose determining whether the following condition is satisfied: the current block is a non-boundary block not located at a boundary of the picture, and a multi-type tree depth (mttDepth) resulting from multi-type tree splitting of a quadtree leaf is greater than or equal to a sum of a maximum boundary multi-type partition depth (MaxMttDepth) and an offset (depthOffset) to the MaxMttDepth, wherein the depthOffset is initialized as 0 and incremented by 1 if, in the multi- type splitting of the quadtree leaf, a binary tree split is performed, alone or in combination with other prior art of record.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIM; Sung Chang et al.	US 20210368172 A1	METHOD AND DEVICE FOR ENCODING/DECODING IMAGE, AND RECORDING MEDIUM HAVING STORED BITSTREAM
URBAN; Fabrice et al.	US 20200053368 A1	METHOD AND APPARATUS FOR ENCODING A VIDEO
PARK; Naeri et al.	US 20180131943 A1	METHOD FOR PROCESSING VIDEO SIGNAL AND DEVICE FOR SAME
Li; Xiang et al.	US 20170272782 A1	CODING VIDEO DATA USING A TWO-LEVEL MULTI-TYPE-TREE FRAMEWORK
GUO; Liwei et al.	US 20140198846 A1	DEVICE AND METHOD FOR SCALABLE CODING OF VIDEO INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485